UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7660


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-2; 3:07-cv-00384-HEH)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se. Olivia N. Hawkins, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve Dias seeks to appeal the district court’s order

treating    his      petition     for    a     writ      of   audita    querela       as    a

28 U.S.C. § 2255 (2000) motion, and dismissing it as successive.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                A

certificate       of      appealability           will    not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2000).           A    prisoner     satisfies       this

standard   by     demonstrating         that      reasonable     jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).       We   have    independently          reviewed      the    record   and

conclude      that     Dias      has    not       made    the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in    the    materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3